

Exhibit 10.5


Base Research Agreement, dated as of May 24, 2006 between the University of
North Dakota Energy and Environmental Research Center and Advanced Biomass
Gasification Technologies, Inc.


BASE RESEARCH AGREEMENT


This document sets forth the Agreement between the following parties: the
University of North Dakota Energy & Environmental Research Center, a public
institution of higher education and an instrumentality of the state of North
Dakota organized under the constitution of the state, having its principal place
of business in Grand Forks, North Dakota (hereinafter referred to as
CONTRACTOR), and Advanced Biomass Gasification Technologies, a wholly owned
subsidiary of UTEK Corporation, a Florida corporation, having its principal
place of business at 202 South Wheeler Street, Plant City, Florida 33563
(hereinafter referred to as SPONSOR). The parties to this Base Research
Agreement are sometimes hereinafter referred to individually as a “Party” and
collectively as the “Parties.”


WHEREAS, CONTRACTOR has transferred ownership to the Energy & Environmental
Research Center Foundation (EERC Foundation) by assignment of certain
Intellectual Property relating to EERC IP05-020, IP06-004, and IP06-005,
“Biomass Gasification System Know-How,” “Method and Apparatus for Supply of
Low-Btu Gas to an Engine Generator,” and “Wet Solids Removal and Separation
System from a Gasifier,” all developed by CONTRACTOR , and CONTRACTOR has
retained the right to research, develop, and demonstrate said Intellectual
Property in the field of lignin and biomass feedstock gasification in imbert
gasifiers of up to 10 megawatt thermal, and this technology is proposed to be
licensed from the EERC Foundation to SPONSOR.


WHEREAS, SPONSOR intends to contract with CONTRACTOR for initial research,
development, demonstration, productizing, and project implementation work and
desires to benefit from the resources that CONTRACTOR has available to SPONSOR
upon the terms and conditions hereinafter set forth.


WHEREAS, CONTRACTOR is willing to conduct an initial project entitled
“Development and Demonstration of Microgasification Technology” (the Project),
and SPONSOR and U.S. Department of Energy (DOE) wish to receive the results of
said evaluation. The purpose of this Base Research Agreement is to facilitate
CONTRACTOR’s timely initiation and completion of specific projects authorized by
SPONSOR, as well as other cosponsors, with the project entitled “Development and
Demonstration of Microgasification Technology” being the first project.


WHEREAS, both the CONTRACTOR and SPONSOR understand and approve the pending
acquisition of the SPONSOR by a third party within thirty (30) days of the
EFFECTIVE DATE of this Agreement. All rights and obligations will remain the
same after the acquisition is completed.
 
 
1

--------------------------------------------------------------------------------

 


THEREFORE, SPONSOR and CONTRACTOR agree as follows.


Article 1 - Contract Authorization


SPONSOR may from time to time during the term of this Base Research Agreement
issue to CONTRACTOR an e-mail authorization from Joel Edelson or designee
confirming agreement of a scope of work and associated budget which have
previously been supplied to SPONSOR and at the request of SPONSOR for performing
a specific scope of work. The terms and conditions of this Base Research
Agreement shall be automatically applicable to all e-mail authorizations.
SPONSOR authorizes the project entitled “Development and Demonstration of
Microgasification Technology” upon signing this Base Research Agreement.


Article 2 - Scope of Work


CONTRACTOR agrees to perform the scope of work as set forth in CONTRACTOR’s
Proposal No. 2006-0179, entitled “Development and Demonstration of
Microgasification Technology,” dated May 24, 2006, appended hereto and
incorporated as APPENDIX A, Scope of Work and Budget. The individual tasks,
however, are to be refined and verified at the beginning of the Project. Any
changes to the Scope of Work should be mutually agreed upon among the parties
and documented in writing.


Article 3 - Period of Performance


The Base Research Agreement will become effective on May 24, 2006, and will
continue through May 24, 2009. However, there may be specific time periods
associated with each individual project. Specific time frames will be addressed
in the e-mail authorizations. CONTRACTOR shall use its best efforts to complete
the Project within the time frames associated with each Project. CONTRACTOR may
reasonably extend the planned completion date of the Project to reflect actual
performance. Notification of the new planned completion date will be forwarded
to SPONSOR.


Article 4 - Deliverables


CONTRACTOR shall use its best efforts to submit the reports/deliverables
described in each Scope of Work in accordance with the time frames specified
therein.


Article 5- Consideration and Payment


The total cost to perform the various Projects is estimated to be as outlined in
the business plan of the SPONSOR. SPONSOR agrees to prepay CONTRACTOR a
cost-reimbursable amount not to exceed $300,000 for the initial project
authorized under this Agreement. CONTRACTOR will attempt to secure the remaining
funds of $300,000 from DOE for the initial project. CONTRACTOR will promptly
notify SPONSOR should it receive notice that such funding from DOE will be
delayed or not forthcoming. It is understood that funding received from DOE will
be authorized under separate agreement with CONTRACTOR.
 
 
2

--------------------------------------------------------------------------------

 


For the initial Project, SPONSOR agrees to pay CONTRACTOR $300,000 prior to the
start of the work. Thereafter, payments will be as described in each proposal
unless agreed otherwise in writing between SPONSOR and CONTRACTOR.


Invoices for expenses incurred shall be submitted to SPONSOR monthly for payment
within thirty (30) days of receipt of invoice. SPONSOR’s billing address is
Advanced Biomass Gasification Technologies, Inc. 202 South Wheeler Street, Plant
City, Florida 33563 Attention: President. Costs shall be in accordance with the
itemized budget appended hereto and incorporated in the appendices. CONTRACTOR
will, as dictated by the needs of the work, reallocate the budget among approved
items or use the funds for other items directly related to the Project, subject
only to staying within the total amount authorized and subject to federal
requirements established in OMB Circular A-21, Cost Principles for Educational
Institutions.
 
Article 6 - Intellectual Property


CONTRACTOR will promptly notify SPONSOR and all cosponsors if any inventions,
discoveries, or improvements are developed under this Project which it believes
are potentially patentable or otherwise protectable.


Subject to necessary applicable federal approvals, for the duration of this
Agreement, any and all inventions, discoveries, computer software, or
improvements developed by CONTRACTOR and SPONSOR will be the sole and exclusive
property of the CONTRACTOR, patentable or not.
 
Any and all inventions, discoveries, computer software, or improvements
developed during the initial Project of this Agreement by CONTRACTOR and/or
SPONSOR to the Biomass Gasification System in the Lignin and Biomass Feedstock
Gasification field in Imbert gasifiers of up to 10 megawatt thermal are already
part of the License Agreement, between the EERC Foundation and SPONSOR and will
be subject to all applicable federal government rights, at no additional cost to
SPONSOR.


In addition, after the initial Project is completed, SPONSOR shall have the
exclusive right to negotiate an exclusive commercial license, subject to all
applicable federal rights, on any inventions, discoveries, or computer software
developed by CONTRACTOR or SPONSOR as a result of the project for a period of
one calendar year term, the term starting at the disclosure of such invention.
 
At a minimum, SPONSOR and Cosponsors shall have a nonexclusive, perpetual,
royalty-free license to practice for internal operations any invention,
discovery, computer software, or improvement conceived or made by CONTRACTOR as
a result of this Project, whether patentable or not, and to contract with others
for SPONSOR’s internal operations. The right to practice for internal operations
is not the right to practice or manufacture for commercial purposes by SPONSOR
or in conjunction with others.
 
 
3

--------------------------------------------------------------------------------

 


For those projects that are cosponsored by a federal agency, SPONSOR and
CONTRACTOR recognize that certain rights accrue to the U.S. Government
concerning patents, copyrights, etc., resulting from this work being cosponsored
by DOE. These rights are detailed in DOE Acquisition Regulation 952.227-11,
Patent Rights. As used in said provisions, the following terms apply to DOE:
“Government,” “Head of Agency,” “Agency Head,” “Secretary,” or “Contracting
Officer.” The terms “Contractor” and “Participant” apply to CONTRACTOR.
 
Article 7 - Title to Equipment


CONTRACTOR shall retain title to all equipment purchased and/or fabricated by it
or on its behalf with funds provided by SPONSOR under this Agreement.


Article 8 - Public Information Releases


SPONSOR shall coordinate in advance with CONTRACTOR on all public information
releases to be issued by SPONSOR concerning this Project if the release contains
a reference to CONTRACTOR. Such releases shall not be issued without prior
approval from CONTRACTOR.


Article 9 - Confidentiality


SPONSOR and CONTRACTOR consider certain data, know-how, and other information
(hereinafter referred to as Information) which may be disclosed between the
Parties to be confidential and proprietary. Any information that is intended to
be confidential under this Agreement must qualify as confidential under the open
records law of the state of North Dakota. North Dakota law provides that trade
secret, proprietary, commercial, and financial information is confidential if it
is of a privileged nature and has not been previously publicly disclosed.


Confidential Information which is disclosed by either party must be marked
confidential. In the event of oral disclosures, the information will be reduced
to writing within thirty (30) days of disclosure to remain confidential.


The Parties recognize the proprietary rights of the disclosing Party in and to
the Information and the confidential nature of the Information. Thus the Parties
agree to take every reasonable precaution to safeguard and treat the Information
as confidential and to take every appropriate action by instruction, agreement,
or notice to its directors, officers, agents, and employees of the confidential
and proprietary nature of the Information submitted by the disclosing Party.
Reasonable precautions to safeguard the Information shall mean using a standard
of care which is no less stringent than that which the disclosing Party uses to
protect its own confidential information.
 
 
4

--------------------------------------------------------------------------------

 


The confidentiality requirements do not apply to Information that is a) already
known by the receiving Party, b) disclosed by a third party having a bona fide
right to do so, c) presently in the public domain, or d) independently developed
by the receiving Party.


For projects where DOE is a cosponsor, DOE will have the right to examine/review
all confidential information of this Project as necessary to evaluate the
Project and Project progress. In addition, any confidential information
submitted by SPONSOR that is included in the technical progress reports will be
submitted in a separate appendix, and DOE will be requested to hold that
appendix in confidence for a period 5 years in accordance with the Energy Policy
Act.


Other than the process described above for progress reports, it is hereby agreed
between the Parties that the Information will be held in confidence for a period
of ten (10) years from disclosure or until written permission to disclose is
given by the disclosing Party, whichever is shorter.


Article 10 - Independent Contractor


CONTRACTOR is an Independent Contractor, not a partner or joint venturer, and
shall not act as an agent for SPONSOR, nor shall CONTRACTOR be deemed to be an
employee of SPONSOR for any purpose whatsoever. CONTRACTOR shall not have any
authority, either express or implied, to enter into any agreement, to incur any
obligations on behalf of SPONSOR, or to commit SPONSOR in any manner whatsoever
without SPONSOR’s express prior written consent.


Article 11 - Termination


If CONTRACTOR shall fail to fulfill one or more of its obligations under this
Agreement or breach any one or more of the terms and conditions of this
Agreement, SPONSOR may, upon its election, at any time terminate this Agreement
by giving not less than thirty (30) days’ prior written notice of termination to
CONTRACTOR specifying any such breach or default. In the event of termination
pursuant to this Article, CONTRACTOR shall stop all work hereunder. No costs
incurred after the effective date of termination will be allowable, except 1)
those costs which CONTRACTOR could not reasonably avoid or eliminate, 2) those
costs which were otherwise authorized by the termination notice, or 3) those
costs which were incurred in CONTRACTOR’s satisfactory fulfillment of its
obligations under this Agreement. In no event will the total of payments under
this Agreement, if terminated, exceed the amount authorized by SPONSOR in
Article 4 of this Agreement.


Either party may terminate this Agreement for convenience by thirty (30) days’
written notice to the other party. In the event of such termination, CONTRACTOR
shall immediately stop all work and shall be reimbursed for allowable costs
incurred under such termination and for all costs incurred after the effective
date of such termination, which CONTRACTOR could not reasonably avoid or
eliminate or which were otherwise authorized by the termination notice. In no
event will the total of payments under this Agreement, if terminated, exceed the
amount authorized by SPONSOR in Article 5 of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 

 
Article 12 - Notices


Other than as set out under applicable law, all notices, demands, offers, and
other communications required or permitted hereunder shall be in writing and
shall be deemed to have been given when received at the addresses noted below.
The following are the separate addresses for technical and contractual concerns:


SPONSOR
Technical Matters
Contractual Matters
Name
Technical lead as determined
Joel Edelson
ABGT
Address
 
202 South Wheeler Street
Phone
 
813-754-4330
Fax
 
813-754-2383
e-mail
 
jedelson@utekcorp.com
     
CONTRACTOR
   
Name
Darren Schmidt
Walt Hollifield
Address
Energy & Environmental
Research Center
University of North Dakota
PO Box 9018
Grand Forks, ND 58202
Energy & Environmental
Research Center
University of North Dakota
PO Box 9018
Grand Forks, ND 58202
Phone
(701) 777-5120
(701) 777-5379
Fax
(701) 777-5181
(701) 777-5181
e-mail
dschmidt@undeerc.org
whollifield@undeerc.org

 
Article 13 - Liability


Each Party shall be responsible for claims, losses, damages, and expenses which
are proximately caused by the negligence or wrongful acts or omissions of that
party or its employees, agents, or representatives acting within the scope of
their employment. The tort liability of CONTRACTOR is subject to the conditions
and limitations contained in Chapter 32-12.2 of the North Dakota Century Code.
Nothing herein shall preclude either party from asserting against third parties
any defenses to liability it may have under the law or be construed to create a
basis for a claim or suit when none would otherwise exist. This provision shall
survive the termination of this Agreement.


SPONSOR agrees to inform CONTRACTOR in the event either an investigation or
claim arises out of the performance of this contract and shall provide
CONTRACTOR with reasonable access to information involving such investigation or
claim. SPONSOR shall notify CONTRACTOR of the disposition of any such
investigation or claim.
 
 
6

--------------------------------------------------------------------------------

 
 
Article 14 - Governing Law


This Agreement shall be governed by, construed, and enforced in accordance with
the laws of the state of North Dakota.
 
Article 15 - Miscellaneous


The CONTRACTOR will use commercially reasonable best efforts to support SPONSOR
to facilitate technology commercialization. This includes providing service to
SPONSOR in productizing and setting up demonstration projects in the field of
lignin and biomass feedstock gasification for the Biomass Gasification System
for a period of at least 36 months. CONTRACTOR will, in addition, outsource some
of the manufacturing work to local businesses to transfer manufacturing
expertise and enable SPONSOR to ramp up production.


In order for CONTRACTOR to support SPONSOR, SPONSOR agrees to contract with
CONTRACTOR exclusively for research, development, and demonstration on the
Biomass Gasification System, which is the subject of this Agreement, for a
period of at least thirty-six (36) months after the effective date of this
Agreement.


The headings in this Agreement are inserted for convenience and identification
only and are in no way intended to describe, interpret, define, or limit the
scope, extent, or intent of this Agreement or any provision hereof.


The terms of this Agreement are binding upon and inure to the benefit of the
successors and assigns of the respective parties. However, the rights and
obligations of SPONSOR may not be transferred to its Affiliates without the
prior written approval of CONTRACTOR.


This Agreement, with attached APPENDICES, constitutes the entire agreement
between the parties relative to the subject matter.


Except for changes in work pursuant to Article 3, all changes, alterations, or
modifications to this Agreement will be in writing and signed by the authorized
officials of the parties hereto.


If one or more of the provisions of the Agreement are held invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the
remaining provisions shall not be in any way be affected or impaired thereby.
 
 
7

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year last specified below:




 
ADVANCED BIOMASS
GASIFICATION TECHNOLOGIES
 
 
UNIVERSITY OF NORTH DAKOTA
ENERGY & ENVIRONMENTAL RESEARCH CENTER
 
By
 
/s/Joel Edelson
 
 
By
 
/s/ Dr. Barry I. Milavetz
 
Name
 
Joel Edelson
 
 
Name
 
Dr. Barry I. Milavetz
 
Title
 
President
 
 
Title
Associate VP for Research
Research Development and Compliance
Date
May 24, 2006
 
Date
 





 
8

--------------------------------------------------------------------------------

 



APPENDIX A


SCOPE OF WORK AND BUDGET


University of North Dakota
Energy & Environmental Research Center


Proposal No. 2006-0179
Dated May 24, 2006
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX B


ADDITIONAL PROVISIONS


U.S. Department of Energy
Intellectual Property Provisions
 
 
 

--------------------------------------------------------------------------------

 